Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/9/2022.  Claims 1-8, 10-11 & 14 have been amended.  Claim 15 has been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 15 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note
At least claims 7 & 15 contains “for detecting/performing” (respectively) language.  Applicants are advised to explain how this is a positive recitation of the function performed by plurality of units (i.e., how is it different from claiming “operable to” or other intended use recitations). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pramod (US 20190111969 A1) in view of Furukawa (US 20180237058 A1) and Kumaido (US 20060282565 A1)
As per claim 15, Pramod discloses: a power steering apparatus providing a total steering assist torque in a steering system that transmits a steering torque of a steering wheel from a steering shaft in a steering column, via an intermediate shaft and a rack gear, to a tire (Pramod Fig 1 & ¶ 21: In response to the various inputs, the controller sends a command 22 to the electric motor 46, which supplies torque assist to the steering system through worm 47 and worm gear 48, providing torque assist to the vehicle steering), the power steering apparatus comprising:
a first actuator including a multi-phase rotating electric machine, disposed on a steering column side of the intermediate shaft, and outputting a first steering assist torque (Pramod Fig 1 & ¶ 21: In response to the various inputs, the controller sends a command 22 to the electric motor 46, which supplies torque assist to the steering system through worm 47 and worm gear 48, providing torque assist to the vehicle steering);
a second actuator disposed on a rack gear side of the intermediate shaft, and outputting a second steering assist torque (Pramod ¶ 98: The method further includes generating, by a roadwheel actuator, a second driver feedback by modifying a second input command with the warning injection signal, and sending the modified second input command to a second motor of the roadwheel actuator);
a controller controlling a drive of the first actuator and detecting abnormality of the first actuator (Pramod Fig 3 (240), & ¶ 99: According to one or more embodiments a driver warning feedback system includes a handwheel fault monitoring system configured to monitor a first fault indication flag that is indicative of a fault in operation of one or more components of a handwheel actuator); and
 a communication bus having a connection to the controller, wherein the controller changes an output of the first actuator based on a notification from the communication bus, the controller performs an initial diagnosis of the first actuator at a vehicle startup time by supplying electric power to the first actuator in a manner that provides no steering torque to the steering wheel, and a torque generated by the first actuator with the supply of the electric power for performing the initial diagnosis is cancelled by a torque of the second actuator (Pramod Fig 2 & ¶ 27: In order to perform the prescribed functions and desired processing, as well as the computations therefore (e.g., the identification of motor parameters, control algorithm(s), and the like), controller 16 may include, but not be limited to, a processor(s), computer(s), DSP(s), memory, storage, register(s), timing, interrupt(s), communication interface(s), and input/output signal interfaces).
Pramod does not disclose the following; however Furukawa teaches:
the power steering apparatus comprising: a first actuator including a multi-phase rotating electric machine (Furukawa Fig 1 & ¶ 21: The electric power steering device according to the first embodiment illustrated in FIG. 1 has a configuration in which a control circuit 4, in which a CPU 10 is installed, controls a motor 2 having two sets of three-phase windings via two inverter circuits 3a and 3b, to thereby rotate a steering mechanism of a vehicle )
supplying electric power to the first actuator in a manner that provides no steering torque to the steering wheel (Furukawa ¶ 38: Moreover, the CPU 10 is also capable of examining absence/presence of a failure of the shunt resistor by supplying a small current at such a degree that the motor 2 does not rotate) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Furukawa. Pramod discloses the general power steering system with a second motor and fault monitoring, but it does not go into detail on how the torque is monitored. Furukawa teaches how an actuator can be tested without applying torque. This allows for the sort of active torque monitoring described in Pramod without affecting the wheel while measuring it. This cuts down on wear, accidents, and driver confusion. In addition, Pramod calls out an electric motor, but not specifically a multiphase motor. A multiphase motor is a common to the configuration of a power steering system as shown in Furukawa and would be an obvious interpretation of Pramod’s “electric motor”.

Pramod does not disclose the following; however Kumaido teaches:
the controller performs an initial diagnosis of the first actuator at a vehicle startup time (Kumaido Fig 7 & ¶ 62: when the ignition switch is in an on-state, proceeds to step S32, and after activating the initial abnormality detection processing shown in FIG. 8)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pramod with Kumaido. Pramod discloses the general power steering system with a second motor and fault monitoring, but it suggests an active monitoring system which includes at startup without explicitly saying it. Kumaido teaches doing such a diagnosis explicitly during system startup. Doing it during startup can prevent unsafe driving, and such startup (preflight) checklists are common.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663